Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Armani (US 2018/0072981) in view of Wright (US 2019/0385707).
As per claims 1, 8 and 17 Armani teaches, a cell culturing control method, system and non-transitory computer-readable medium comprising: obtaining an image signal obtained by imaging at least part of an inside of a culture vessel ( Armani, ¶[0048] “he apparatus also includes a second device adapted to generate an image of the cell culture”  ), the culture vessel containing a liquid medium and floating cells that float in the medium (Armani, ¶[005] “Typically, the process of cell culture requires a suitable container for culturing cells, a culture solution/media for supplying nutrition to the cells, and various gases, such as oxygen, to facilitate cell growth. The culture solution/media and various gases are introduced (e.g., injected) into the culture space of the container and used to culture cells. Examples of such culture solution/media include fetal bovine serum (“FBS”) and bovine calf serum (“BCS”),” serum represents the liquid, and since they are in liquid they would float  ); computing a cell feature value from the image signal (Armani, ¶[0024] “In another embodiment, the processor is further adapted to determine one or more different morphologies of cells in a culture, determine one or more counts of cells having different characteristics such as shape, size, etc., and determine one or more measures of cell densities according to the different cell types.”); and generating, on the basis of the cell feature value, a stirring control signal that controls stirring of the medium performed in the culture vessel (Armani, ¶[0013] “Adjusting a shaking motion of the tray may include causing the tray to shake back and forth at a lower or higher rate.” This represents the stirring).
Armani doesn’t clearly teach, however Wright teaches, the cell feature value being related to sizes or shapes of the floating cells (Wright, ¶[0054] “a method of using regions of interest (ROIs) or masked image data to determine a boundary of an object (e.g., for determining differences in cell or colony position or size)” the cell feature would be the size of the colony ). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Armani with Wright ability to determining differences in cell or colony position or size. 
The motivation would have been to improve cell growth monitoring.
As per claims 2, 9, and 18 Armani in view of Wright teaches, the cell culturing control method according to claim 1, wherein the cell feature value related to sizes of colonies is computed in the computing of the cell feature value (Wright, ¶[0054] “a method of using regions of interest (ROIs) or masked image data to determine a boundary of an object (e.g., for determining differences in cell or colony position or size) or group of cells (e.g., a colony of cells), a method of determining the one or more dimension or quality of a portion of an image (e.g., a determination of the length and/or thickness of a cellular filament or portion thereof), or a method of texture segmentation (e.g., a method of determining cellular edge ruffling, halo features of a cell or colony, or ridged features of a cell or colony).” Size of colonies is being represented here  ).
As per claims 3, and 10 Armani in view of Wright teaches, the cell culturing control method according to claim 1, wherein the computing of the cell feature value includes: extracting the floating cells from the image signal; generating a histogram of sizes of the floating cells; and setting, as the cell feature value, any one of a mode, a median, a mean, a variance, and a half-width of the sizes in the histogram (Armani, ¶[0083] “For example, image analyzer 280 may identify all cells in the image and calculate a measure of average cell density. In another embodiment, image data may be used to identify different cell morphologies (size, shape, etc.) among the cells in the cell culture and determine one or more measures of cell densities based on the different cell morphologies.” This represents identifying the cell sizes and 884 would create a histogram).
As per claims 4 and 11, Armani in view of Wright teaches, the cell culturing control method according to claim 3, wherein the floating cells extracted from the image signal are colonies (Wright, ¶[0054] “differences in cell or colony position or size) or group of cells (e.g., a colony of cells),”  ).
As per claims 5 and 14, Armani in view of Wright teaches, the cell culturing control method according to claim 4, further comprising: imaging the at least part of the inside of the culture vessel by using an imager to generate the image signal (Armani, fig.3A 260 camera is the imager ), wherein the obtaining of the image signal includes receiving the image signal from the imager by communicating with the imager (Armani, fig.6D 630 receiving data from imager the camera 260 ).
As per claims 6 and 13,  Armani in view of Wright teaches, the cell culturing control method according to claim 5, wherein the generating of the stirring control signal includes: referring to a table in which the cell feature value and stirring rate of the medium are associated with each other; and selecting, from the table, the stirring rate corresponding to the computed cell feature value, and generating the stirring control signal that causes stirring of the medium at the selected stirring rate (Armani, ¶[0013] “In another embodiment, the cell culture is disposed in a tray with cells disposed either in adherence to the tray or in suspension in the culture solution. A tilting motion of the tray and/or a shaking motion of the tray is adjusted. Adjusting a tilting motion of the tray may include causing the tray to tilt back and forth at a lower or higher rate. Adjusting a shaking motion of the tray may include causing the tray to shake back and forth at a lower or higher rate.” Shaking and tilting control represent the stirring and ¶[0034] “[0034] FIG. 6D shows components of a tilt controller in accordance with an embodiment;” the controller means that there is a set of values of a table).

As per claim 7, Armani in view of Wright teaches, the cell culturing control method according to claim 6, wherein the generating of the stirring control signal includes: updating the table by using a corresponding relationship between the cell feature value computed in previous culturing of floating cells and the stirring control signal (Armani, ¶[0052] “ Tilt mechanism 230 may operate in response to control signals received from a processing device.” Meaning tables can be then updated if controlled by a processor).
As per claim 12, Armani in view of Wright teaches, the cell culturing control system according to claim 11, wherein the stirring control signal includes a command for controlling a rotation rate of the stirring unit (Armani, ¶[0075] “In one embodiment, shake controller 860 may cause spinning member 865 to spin at between 10 and 300 rotations per second. Other rates of rotation may be used. The rotating motion of projecting member 810 causes tray 220 to move in a circular motion on top of plate 305. The circular motion of tray 220 imparts a shaking motion to any cell culture disposed on tray 220.”).
As per claim 15, Armani in view of Wright teaches, the cell culturing control system according to claim 12, wherein the stirring unit includes multiple stirring blades, and the stirring control signal includes a command for rotating the multiple stirring blades at independent rotation rates (Armani, ¶[0075] “In one embodiment, shake controller 860 may cause spinning member 865 to spin at between 10 and 300 rotations per second. Other rates of rotation may be used. The rotating motion of projecting member 810 causes tray 220 to move in a circular motion on top of plate 305. The circular motion of tray 220 imparts a shaking motion to any cell culture disposed on tray 220.” Different controlling rotations would be obvious to try as there are controls that control the rotation already).

As per claim 16, Armani in view of Wright teaches, the cell culturing control system according to claim 8, wherein the cell culturing device and the cell culturing control device are integrally formed, and the first processor controls the stirring unit on the basis of the stirring control signal (Armani, ¶[0075] “In one embodiment, shake controller 860 may cause spinning member 865 to spin at between 10 and 300 rotations per second. Other rates of rotation may be used. The rotating motion of projecting member 810 causes tray 220 to move in a circular motion on top of plate 305. The circular motion of tray 220 imparts a shaking motion to any cell culture disposed on tray 220.”).

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/